Citation Nr: 0217874	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  00-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

(The issues of entitlement to service connection for a 
right knee disorder and bilateral hearing loss will be the 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to 
February 1956.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an February 1999 rating decision by 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
March 1999, a statement of the case was issued in April 
2000, and a substantive appeal was received in April 2000.  

For reasons hereinafter discussed, the Board is 
undertaking additional development of the issues of 
entitlement to service connection for a right knee 
disorder and bilateral hearing loss pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development has been completed, the Board will provide 
notice of the development as required by Rule of Practice 
903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing the merits of this issue.


FINDINGS OF FACT

1.  By rating decision in March 1964, a claim by the 
veteran for entitlement to service connection for a left 
knee disorder was denied; a notice of disagreement was not 
received to initiate an appeal from that determination. 

2.  Evidence received since the March 1964 rating decision 
is so significant that it must be considered to fairly 
decide the veteran's claim.

3.  The veteran suffers from a left knee disorder which 
had its onset during his period of active military 
service.

4.  By rating decision in March 1964, a claim by the 
veteran for entitlement to service connection for a right 
knee disorder was denied; a notice of disagreement was not 
received to initiate an appeal from that determination.

5.  Evidence received since the March 1964 rating decision 
is so significant that it must be considered to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The March 1964 rating decision which denied 
entitlement to service connection for a left knee disorder 
is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection 
for a left knee disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2002).

3.  A left knee disorder was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  The March 1964 rating decision which denied 
entitlement to service connection for a right knee 
disorder is final.  38 U.S.C.A. § 7105(c) (West 1991).

5.  New and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection 
for a right knee disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary review of the record reveals that the 
veteran's claims of entitlement to service connection for 
a left and right knee disorder was denied by rating 
decision in March 1964 on the basis that, although VA 
examination in February 1964 revealed Pellegrini-Stieda 
disease of the left knee, examination did not show 
residuals of knee injury.  The veteran was furnished 
notice of that determination; however, he did not file a 
timely notice of disagreement, and the March 1964 rating 
decision became final.  38 U.S.C.A. § 7105(c).  
Nevertheless, a claim which is the subject of a prior 
final determination will be reopened and the prior 
disposition reviewed if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  By the 
February 1999 rating decision, the RO initially found that 
new and material evidence had been received to reopen the 
claims.  Similarly, the RO has continued to find that new 
and material evidence has not been presented and the 
claims have not been reopened.  Although the RO has not 
reopened the claims, the issue of whether new and material 
evidence has been received to reopen the claim is a 
question that must be addressed by the Board regardless of 
the RO's action because it goes to the Board's 
jurisdiction to adjudicate the underlying merits of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  However, the amended 
version is only applicable to claims filed on or after 
August 29, 2001.  The change in the regulation therefore 
does not impact the present case.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Review of the record reveals that subsequent to the March 
1964 rating decision, the RO received private treatment 
records which include diagnoses of and treatment for left 
and right knee impairment as well as statements from the 
veteran's treating physicians with respect to the original 
onset of the veteran's left knee disorder.  Additionally, 
this evidence includes hearing testimony from the veteran 
that the references in his service medical records to a 
right knee injury are incorrect, that it is his left knee 
which was injured in service, as well as testimony that 
his right knee impairment is secondary to his left knee 
impairment.  In view of the fact that the basis for the 
March 1964 denial was that there was no evidence of 
residuals of knee injury, this newly received evidence is 
clearly new and material.  The Board therefore finds that 
the veteran's claims of entitlement to service connection 
for a left and right knee injury are reopened.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Left knee:  The Board notes that the veteran's service 
medical records reflect treatment for the right knee only.  
However, during his personal hearing at the RO as well as 
during his Travel Board hearing, the veteran testified 
that references in his service medical records to his 
right knee are in error and that it is his left knee for 
which he received treatment.  This testimony is 
corroborated by statements contained in his February 1964 
VA examination report which indicate that the veteran 
reported injury and complaints with respect one knee only.  
Specifically, this examination report reflects that the 
examiner did not have the veteran's service clinical 
records available for review and relied on a history 
provided by the veteran.  The veteran reported the 1954 
knee injury and complained that this knee had been 
troubling him off and on ever since.  The diagnosis was 
Pellegrini-Stieda disease of the left knee.  Accordingly, 
the Board finds that the veteran's hearing testimony, 
contending that references to right knee treatment in 
service are in error and that this treatment was for left 
knee complaints, is credible.  

In this regard, the Board notes that in determining 
whether evidence is credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
Additionally, it is not inappropriate to correct errors 
with regard to inadvertent misdesignations of "right" or 
"left" as required.  See Gifford v. Brown, 6 Vet. App. 269 
(1994).

The veteran was clinically normal as to all systems upon 
enlistment examination in March 1952.  However, his 
service medical records reflect treatment for sprain, mid 
collateral ligament, right knee, in November 1952.  Upon 
retirement examination in February 1956, the veteran's 
lower extremities as well as his spine and other 
musculoskeletal structure were clinically normal.

Upon VA examination in February 1964, the veteran 
complained that his left knee ached and stiffened.  X-ray 
examination revealed ossification along the medial femoral 
condyle and the diagnosis was Pellegrini-Stieda disease of 
the left knee.  

Private treatment records, dated from April 1972 to 
February 1992, reflect treatment for recurrent complaints 
of left knee pain and findings of crepitus, 
osteoarthritis, and degenerative joint disease.  
Similarly, an August 1998 report of VA examination 
includes a diagnosis of mild left knee degenerative joint 
disease.

A July 1998 letter from the veteran's treating physician 
notes his history of left knee injury in service and 
includes the statement that it would be expected for a 
significant injury to be manifest in degenerative changes 
20 or so years later.

A February 1999 VA medical opinion reflects that the 
veteran's claims file, including his service medical 
records, had been reviewed by an internist who concluded 
that the veteran's knee impairment is unrelated to 
service.  Specifically, the internist comments that it is 
not at all probable nor does the longitudinal evidence 
provide support for finding that the veteran's current 
right knee degenerative joint disease is related to the 
November 1952 right knee sprain nor is the left knee 
disorder secondary to the right knee disorder.

The Board recognizes that an argument can be made that the 
assessment of the February 1999 VA medical opinion which 
concludes that the veteran's knee disorder is unrelated to 
service, should carry more weight since it is based on a 
review of the veteran's service medical records.  However, 
inasmuch as the Board has determined that references to 
treatment for the veteran's right knee contained in his 
service medical records are in error and the February 1998 
VA opinion is premised on such records, this opinion is of 
diminished probative value.  Rather, the Board finds that 
the opinion contained in the July 1998 statement from the 
veteran's treating physician should be accorded greater 
weight because, although the physician did not have the 
veteran's claims file for review, this opinion is based on 
a history provided by the veteran which the Board finds 
credible.  While the evidence either way is less than 
overwhelming, the Board finds that the July 1998 medical 
opinion of the veteran's treating physician should be 
afforded more weight because this physician was able to 
examine the veteran and provide an opinion based on 
consideration of the veteran's work and intervening 
medical history.  Accordingly, service connection for a 
left knee disorder is warranted and the veteran's appeal 
with respect to this issue is granted.  In reaching this 
determination, all reasonable doubt has been resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b).

Right knee:  The Board finds that additional development 
must be accomplished prior to a merits analysis of the 
issue of entitlement to service connection for a right 
knee disorder.  Specifically, although new and material 
evidence has been received to reopen the veteran's claim 
with respect to this issue, inlight of the decision herein 
which grants service connection for a left knee disorder 
and upon consideration of the veteran's contention that 
his right knee impairment is due to his left knee 
disorder, the Board finds further development is 
warranted.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
With regard to the above decisions, the Board need not 
consider whether the requirements of VCAA were complied 
with since there is no resulting detriment to the veteran 
in light of the Board's reopening of his claims for 
service connection for left and right knee disorders under 
a new and material evidence analysis and grant of service 
connection for a left knee disorder.  As to the merits 
analysis which now must be accomplished on the underlying 
claim of service connection for a right knee disorder, the 
additional development to be conducted by the Board (noted 
in the introduction) will serve to ensure compliance with 
the new legislation and implementing regulations.



ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  Entitlement to service connection for 
a left knee disorder is warranted.  The appeal is granted 
to this extent.

New and material evidence having been received, the 
veteran's claim of entitlement to service connection for a 
right knee disorder is reopened.  To this extent, the 
appeal is granted.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

